Case 3:20-cv-00089-JAG-RCY Document 5 Filed 05/11/20 Page 1 of 1 PageID# 20



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

MARIO DAY,

       Plaintiff,

v.                                                                      Civil Action No. 3:20CV89

SGT. P. WALKER, et al.,

       Defendants.

                                  MEMORANDUM OPINION

       By Memorandum Order entered on February 26, 2020, the Court conditionally docketed

Plaintiff’s action. At that time, the Court directed Plaintiff to affirm his intention to pay the full

filing fee by signing and returning a consent to collection of fees form. The Court warned Plaintiff

that a failure to comply with the above directive within thirty (30) days of the date of entry thereof

would result in summary dismissal of the action.

       Plaintiff has not complied with the Court’s order to return a consent to collection of fees

form. As a result, he does not qualify for in forma pauperis status. Furthermore, he has not paid

the statutory filing fee for the instant action. See 28 U.S.C. § 1914(a). Plaintiff’s conduct

demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action

will be DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.




Date: 11 May 2020
Richmond, Virginia
